United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   March 31, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 02-10599
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

VICTOR MANUEL ESTRADA,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:01-CR-200-1-G
                      --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     A jury convicted Victor Manuel Estrada of possession with

intent to distribute 500 grams or more of methamphetamine, in

violation of 21 U.S.C. § 841(a)(1).    On appeal he challenges the

sufficiency of the evidence.   Estrada argues that the evidence

was insufficient to: (1) establish that he had guilty knowledge,

(2) establish that he had possession of the drugs, (3) support

his conviction under a theory of aiding and abetting, and (4)



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10599
                                 -2-

support a finding of the quantity of drugs alleged in the indictment.

     Estrada’s implausible and inconsistent stories support a

finding that he had guilty knowledge about the existence of the

methamphetamine.    See United States v. Ortega Reyna, 148 F.3d

540, 543 (5th Cir. 1998).    Additionally, the evidence established

that Estrada had actual possession of at least a portion of those

drugs.   See United States v. Randall, 887 F.2d 1262, 1268 (5th

Cir. 1989).    Estrada concedes that the quantity of drugs

contained in the package, before being intercepted by the United

States Postal Service, was such that intent to distribute could

be inferred.    See United States v. Vergara, 687 F.2d 57, 62 (5th

Cir. 1982).

     The evidence adduced by the Government also established that

someone mailed a package containing almost five kilograms of

methamphetamine to a Dallas, Texas, address and that Estrada

knowingly took possession of the package after it was delivered

in order to further aid in the distribution of the drugs.    Thus,

the evidence was sufficient to support a conviction for

possession with intent to distribute methamphetamine under a

theory of aiding and abetting.    See United States v. Pearson, 667

F.2d 12, 13-14 (5th Cir. 1982); United States v. Gourley, 168

F.3d 165, 169 (5th Cir. 1999).    Under a theory of aiding and

abetting, the entire amount of the drugs involved in the offense

may be attributed to Estrada.    See United States v. Gonzales, 121
                          No. 02-10599
                               -3-

F.3d 928, 936 (5th Cir. 1997).   Accordingly, the conviction is

AFFIRMED.